Citation Nr: 0842259	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-00 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for degenerative arthritis of the lumbar spine 
(ankylosing spondylitis) (low back disability).

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

3.  Entitlement to service connection for sleep apnea, to 
include as secondary to the veteran's service-connected 
chronic obstructive pulmonary disease.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to medication 
used to treat the veteran's service-connected low back 
disability.

5.  Whether new and material evidence has been received to 
reopen service connection for depression, to include as 
secondary to the veteran's service-connected lumbar spine 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1981.  

This case came to the Board of Veterans' Appeals (Board) 
initially on appeal of May 2005 and December 2006 rating 
decisions of the RO that continued the evaluation for the 
veteran's low back disability and bilateral hearing loss, 
denied service connection for GERD and sleep apnea, and 
denied reopening of service connection for depression.  The 
veteran filed timely appeals of these determinations to the 
Board.

In December 2007, the veteran, accompanied by his 
representative, testified before the undersigned Acting 
Veteran's Law Judge at the RO in No. Little Rock, Arkansas.  
A transcript of that hearing is of record.  At the hearing, 
the record was held open 30 days in order to allow the 
veteran time to submit additional relevant evidence; however, 
no additional evidence was submitted by the veteran.  

At the personal hearing, the veteran also indicated that he 
wished to file claims for service connection for a 
neurological disability of the upper and lower extremities 
secondary to his service-connected low back disability.  
These claims are referred to the RO for appropriate 
disposition.

The issues of entitlement to higher evaluations for the 
veteran's service-connected low back disability and bilateral 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied service 
connection for depression, finding that there was no evidence 
of psychiatric disorder in service and that the depression 
was not related to service; the veteran was notified of this 
decision and of his appellate rights, but did not appeal this 
determination.  

2.  The evidence added to the record since the May 2005 
rating decision that is not cumulative or redundant, when 
considered with previous evidence of record, does not relate 
to the unestablished facts of in-service injury or disease or 
medical nexus of current depression to service or a service-
connected disability, so does not raise a reasonable 
possibility of substantiating the claim for service 
connection for depression.  

3.  Sleep apnea and GERD are not shown to be due to any event 
of incident of the veteran's period of active duty or a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  Subsequent to the final May 2005 RO decision, new and 
material evidence has not been received to reopen service 
connection for depression.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2008).  

2.  Sleep apnea was not incurred in or aggravated by active 
service or service-connected disability, and  may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2008).

3.  GERD was not incurred in or aggravated by active service 
or service-connected disability, and  may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Under 
38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying service 
connection claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The VCAA states that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  

By way of letters dated in January 2005, May 2005, and 
September 2006, the veteran was furnished notice of the type 
of evidence needed in order to substantiate his claims, 
including new and material evidence required to reopen a 
previously denied claim for depression (in a May 2005 final 
rating decision).  The veteran was also advised of the basic 
law and regulations governing the claims, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  The veteran 
was provided with adequate notice of the evidence which was 
not of record, additional evidence that was necessary to 
substantiate the claims, and he was informed of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on his behalf.  For these reasons, the 
Board finds that VA substantially complied with the specific 
requirements of the VCAA. 

Where a claim involves basic entitlement to service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply all of the elements 
of a claim for service connection, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Here, the Board notes that the veteran was 
provided with the required notice with respect to his GERD 
and depression claims, but was not provided with the required 
notice with respect to this claim for sleep apnea; however, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  In this regard, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claims, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, VA examinations, 
the veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

New and Material Evidence to Reopen  Service Connection 
for Depression

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103; see also 
Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  An 
exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  For the purpose of determining whether 
a case should be reopened, the credibility of the evidence 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

In this case, in a May 2005 rating decision, the RO denied 
service connection for depression, finding that there was no 
evidence of psychiatric disorder in service and that the 
depression was not related to service.  The veteran was 
notified of this decision and of his appellate rights, but 
did not appeal this determination; therefore, the May 2005 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

The evidence of record at the time of the May 2005 rating 
decision included service treatment records that were 
negative for complaints, findings, diagnosis, or treatment 
for depression in service; the veteran's March 1981 claim for 
compensation with VA that did not include a mention of 
depression or any psychiatric symptoms or disorder; a June 
1981 VA examination report that was negative for complaints 
of depression or psychiatric symptoms; the veteran's 
statement that he experienced symptoms of depression in 
service and was counseled by a chaplain, and that a VA clinic 
diagnosed him with depression several years prior.  The 
evidence of record at the time of the May 2005 rating 
decision included review of VA treatment records from 1997 to 
2005 that showed that the veteran had been diagnosed and 
treated for depression.

The evidence submitted after the May 2005 rating decision 
consists of medical treatment records, a VA examination 
report dated in November 2006, the veteran's personal hearing 
testimony before the Board, and statements submitted by the 
veteran and his representative in support of the claim.  

The additional evidence further reflects continued treatment 
for a currently diagnosed disability of depression, a fact 
that was already established at the time of the May 2005 
rating decision.  The additional evidence also shows the 
veteran's statements and testimony regarding in-service 
symptoms of depression, history of depression, and current 
symptoms of depression, facts that were already established 
at the time of the May 2005 rating decision.  

The November 2006 VA examination report reflects the 
examiner's conclusion that the etiology of the veteran's 
depression was unclear.  The November 2006 VA examination 
report does not link the veteran's depression to any of the 
service-connected disabilities.  Because the November 2006 VA 
examination report indicates only a several year history of 
depression prior to 2006, and indicates that the etiology of 
the veteran's currently diagnosed depression was unclear, 
such evidence does not tend to aid in substantiating the 
veteran's claim for service connection for depression.  Such 
evidence does not relate to the unestablished facts of in-
service injury or disease or medical nexus of current 
depression to service or a service-connected disability.  

For these reasons, the Board finds that the evidence added to 
the record since the May 2005 rating decision that is not 
cumulative or redundant, when considered with previous 
evidence of record, does not relate to the unestablished 
facts of in-service injury or disease or medical nexus of 
current depression to service or a service-connected 
disability; therefore, the additional evidence does not raise 
a reasonable possibility of substantiating the claim for 
service connection for depression.  For these reasons, the 
Board finds that new and material evidence has not been 
received to reopen service connection for depression.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service Connection Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as ulcer disease, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability, 
including where aggravation of a non-service-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) and as revised by 
71 Fed. Reg. 52744-52747 (final rule revising § 3.310 to 
conform to the Court's holding in Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Service Connection for Sleep Apnea and GERD

In this case, the veteran does not contend, nor does the 
evidence indicate, that the veteran was complained of, was 
diagnosed with, or was treated for, sleep apnea or GERD in 
service or within one year of service.  Rather, the veteran 
contends that his sleep apnea has been caused by his service-
connected chronic obstructive pulmonary disease, and that his 
GERD is secondary to the medication that he takes for his 
service-connected low back disability.  

Here, the Board notes that the veteran's service and medical 
records are silent for each of the claimed disabilities in 
service or within one year of service.  The veteran's post-
service medical records indicate that the veteran has been 
diagnosed with obstructive sleep apnea and GERD.  These 
records, however, do not indicate that these conditions are 
the result of his service or a service-connected disability 
with the exception of a December 2006 report of his private 
physician.  In this report, the veteran's physician indicated 
that the veteran has a diagnosis of reflux secondary to 
Tolmetin Sodium 400mg, which the physician noted that the 
veteran was taking for his arthritis.  This physician 
indicated that he had been prescribed Zantac for his reflux 
instead.  

The VA psychiatric examiner in November 2006 indicated that 
the veteran's claims file had been reviewed in connection 
with the examination.  The veteran's medical history and 
symptoms were noted.  The veteran's complaints of regarding 
his sleep apnea were also reported.  

In order to determine whether the veteran has GERD that is 
the result of his service or a service-connected disability, 
the veteran was afforded a VA examination dated in November 
2006.  The VA examiner for the veteran's gastroesophageal 
reflux claim indicated that the veteran's claims file had 
been reviewed in connection with the examination.  The 
examiner noted that the veteran was taking Darvocet and 
Tolectin on a daily basis for his low back disability due to 
pain.  The veteran reported that he would get reflux 
approximately 15 minutes after taking the Tolectin, but also 
noted some symptoms not related to his medication.  The 
veteran indicated that he takes over-the-counter Tums or 
Zantac.  The veteran denied vomiting, hematemesis, melena, 
dysphagia, anemia, shoulder pain, or recent gastrointestinal 
workup.  

After examination in November 2006, the veteran was diagnosed 
with GERD.  With respect to whether the veteran's medications 
caused the veteran's GERD, the examiner stated that "[i]t is 
my medical opinion that although these medications do cause 
some gastrointestinal symptoms, they are not known to cause 
gastroesophageal reflux.  Therefore, it is my medical opinion 
that the patient's gastroesophageal reflux is not related to 
medications taken for his service-connected spine disorder."  

The Board also notes that the veteran was afforded a VA 
examination dated in March 2005.  The examiner diagnosed the 
veteran with chronic obstructive pulmonary disease and also 
indicated that the veteran used a CPAP machine for sleep 
apnea; however, this examiner did not indicate that the 
veteran's sleep disorder was related in any way to the 
service-connected chronic obstructive pulmonary disease or 
otherwise did not comment this disability.

Based on the foregoing, the Board finds that the weight of 
the competent evidence is against the veteran's claims for 
service connection for sleep apnea and  
GERD.  In this regard, the Board notes that the veteran's 
service treatment records do not indicate any complaints of 
or treatment for these disabilities in service, and the 
veteran's medical records do not indicate any treatment 
within one year of service.  After service, the veteran was 
diagnosed with sleep apnea and GERD; however, the treatment 
records do not indicate a link to service or a service-
connected disability.  The November 2006 VA examiners that 
examined the veteran and his claims file in connection with 
his claim found that the veteran's GERD was not caused by the 
medications he was taking for his service-connected low back 
disability.  There is no competent evidence of record that 
tends to relate the veteran's sleep apnea to his chronic 
obstructive pulmonary disease. 

Here, the Board notes that the veteran's private physician 
did indicate in a December 2006 report that the veteran's 
reflux was secondary to the medication he was taking for his 
spine disability; however, this physician did not indicate 
whether the veteran's claims file had been reviewed in 
connection with his opinion and provided only a one line 
conclusory statement.  For this reason, the Board accords 
greater probative weight to the comments and opinion provided 
by the November 2006 VA examiner, based as they were on a 
review of the veteran's claims file, a detailed review of 
pertinent aspects of his documented medical history, and a 
current examination.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The opinions of the March 1999 VA examiner and the VA doctor 
who treated the veteran in August 1999 were not based on a 
review of the veteran's claims file.  See Winsett, 11 Vet. 
App. at 424-25 (it is not error for the Board to value one 
medical opinion over another, as long as a rational basis for 
doing so is given); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

Here, the veteran asserts that the claimed disorders of sleep 
apnea and GERD are related to service or a service-connected 
disability but, as a lay person, he is not competent offer an 
opinion as to medical diagnosis or etiology on such questions 
requiring medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claims for service 
connection for sleep apnea and GERD, and the claims must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.
.  

ORDER

Service connection for sleep apnea is denied.

Service connection for gastroesophageal reflux disease is 
denied.

New and material evidence not having been received, reopening 
of service connection for depression is denied


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims  for higher evaluations for his 
service-connected low back disability and bilateral hearing 
loss must be remanded for further action.

Here, the Board notes that the veteran testified before the 
Board that his service-connected bilateral hearing loss had 
worsened since his last VA examination in March 2005.  The 
veteran also indicated that his last VA examination for his 
service-connected low back disability was inadequate in that 
it did not properly evaluate his range of motion and the pain 
caused by his back disability.  The veteran also indicated 
that this condition had become worse since the March 2005 
examination and that he has neurological issues, including 
possible peripheral neuropathy and foot drop, related to his 
service-connected spine disability.  Because the veteran has 
testified that these service-connected disabilities have 
worsened, these matters must be remanded for the veteran to 
undergo contemporaneous and thorough VA examinations.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95.  

Prior to affording additional examinations, the RO should 
contact the veteran and associate with the veteran's claims 
file any outstanding medical records relevant to the 
veteran's claims that may be identified by the veteran and 
that have not already been associated with the veteran's 
claims file.  In this regard, the Board notes that the 
veteran has been recently treated at the Little Rock VA 
Medical Center (VAMC).  Records of the veteran's treatment 
from this facility dated since June 2007 should therefore be 
associated with the veteran's claims file.  Here, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Finally, the Board notes that, for increased-compensation 
claims, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores at 
42-43.  

In this case, the veteran was not provided notice that 
conforms to the requirements of Vazquez-Flores.  Upon remand, 
therefore, the RO should provide full VCAA notice as set 
forth in Vazquez-Flores in connection with his claims for 
increase rating.  

Accordingly, the issues of increased rating for service-
connected lumbar spine disability and bilateral hearing loss 
are REMANDED to the RO for the following actions:

1.  The AOJ should send the veteran and 
his representative a letter that contains 
a notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes (i) 
notification that, to substantiate a 
claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, 
(ii) notice of the requirements for 
higher evaluations under the Diagnostic 
Codes applicable to the veteran's 
service-connected disabilities, (iii) 
notice that an increased rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (iv) examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation, to include competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

2.  The RO should contact the veteran and 
request that he identify all VA and non-VA 
health care providers, not already 
associated with the claims file, that have 
treated him since service for his hearing 
loss and low back disability.  The veteran 
should also be invited to submit any 
additional evidence in his possession that 
may be relevant to the claims.  These 
records should include treatment records 
from the Little Rock VA Medical Center 
dated since June 2007.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran should be 
informed in writing.

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination of the back in 
order to determine the nature, extent, 
and severity of the veteran's orthopedic 
and neurologic impairment related to his 
service-connected back lumbar spine 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

(a) The examiner should identify and 
express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion 
and the presence or absence of muscle 
spasm, guarding or localized 
tenderness, and their effect upon gait 
and spinal contour) of the veteran's 
back disability.  The examiner should 
conduct all indicated tests and 
studies, to include X-rays and range 
of motion studies expressed in degrees 
and in relation to normal range of 
motion.  

(b) In rendering this opinion, the 
examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the low back.  To the 
extent possible, the examiner should 
express any functional loss in terms 
of additional degrees of limited 
motion.    

(c) If possible, the examiner should 
state whether the back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

(d) With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to 
include reflex changes, characteristic 
pain, and muscle spasm, and express an 
opinion as to their severity.  Any 
peripheral nerve or nerves involved, 
resulting from the service-connected 
back disorder should be identified and 
described.  Any functional impairment 
of the extremities due to the disc 
disease should be identified.

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  

4.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA audiological examination 
in order to determine the nature, extent, 
and severity of the veteran's service-
connected hearing loss.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  

All indicated testing, including an 
audiological evaluation, should be 
accomplished.  The examiner should 
specifically address the auditory 
thresholds in frequencies 500, 1000, 
2000, 3000, and 4000 Hertz for each ear, 
and should address the veteran's speech 
recognition scores for each ear using the 
Maryland CNC Test.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a typewritten report. 

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again 
adjudicate the veteran's claims for 
increased rating for service-connected 
lumbar spine disability and bilateral 
hearing loss.  If any action remains 
adverse to the veteran, the veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised to appear and participate in any scheduled VA 
examinations, as failure to do so may result in denial of the 
claims.  See 38 C.F.R. § 3.655 (2008).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


